MAX N. TOBIAS, JR., Judge.
|/We find no error in the trial court’s ruling on Reginald Williams’ “Motion to Correct Illegal Sentence,” inter alia, because the relator, State of Louisiana, acknowledges that under Miller v. Alabama, — U.S. —, 132 S.Ct. 2455, 183 L.Ed.2d *256407 (2012), the automatic imposition of life imprisonment without benefit of parole for a murder conviction of a defendant who was a juvenile at the time of the offense violates the U.S. Constitution’s Eighth Amendment’s prohibition of cruel and unusual punishment.1 Miller is retroactive to cases that were final in Louisiana at the time the decision in Miller was rendered by application of the per curiam in State v. Simmons, 11-1810 (La.10/12/12), 99 So.3d 28.
SUPERVISORY WRIT DENIED.

. In the limited record before us, we note the absence of any indication that the trial court has entered an order to determine counsel for Mr. Williams for the hearing, a requirement, in our view, under Miller.